Citation Nr: 1817668	
Decision Date: 03/22/18    Archive Date: 04/03/18

DOCKET NO.  14-35 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for bilateral pes planus.

2.  Entitlement to service connection for a prostate condition. 

3.  Entitlement to service connection for frequent voiding. 

4.  Entitlement to service connection for erectile dysfunction.  

5.  Entitlement to an increased evaluation for chronic lumbosacral strain, currently evaluated as 20 percent disabling. 

6.  Entitlement to an increased evaluation for bilateral plantar fasciitis, currently evaluated as noncompensable. 

7.  Entitlement to an increased evaluation for chronic right knee strain, currently evaluated as 10 percent disabling.

8.  Entitlement to an increased evaluation for chronic left knee strain, currently evaluated as 10 percent disabling.


REPRESENTATION

Veteran represented by:	Steven H. Berniker, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Bilstein, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1986 to August 2006.  He was awarded the National Defense Service Medal, Armed Forces Expeditionary Medal, Southwest Asia Service Meal with Bronze Star, and Global War on Terrorism Medal. 

These matters comes before the Board of Veterans' Appeals (Board) on appeal from March 2010, August 2013, and May 2015 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO).

In a September 2014 rating decision, the RO increased the evaluation for service-connected chronic lumbar strain to 20 percent, effective August 31, 2009.  Accordingly, the applicable law mandates that when an appellant seeks a higher rating, it will generally be presumed that the maximum benefit allowed by law and regulation is sought, and it follows that such a claim remains in controversy where less than the maximum benefit available is awarded.  See A.B. v. Brown, 6 Vet. App. 35 (1993).  

In August 2017, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is of record.

The issues of entitlement to service connection for a prostate condition, frequent voiding, erectile dysfunction, and increased ratings for chronic right and left knee strain are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A diagnosis of pes planus has not been shown during the course of the appeal, or at any time proximate to the filing of the claim for service connection.

2.  For the period from August 31, 2009 to December 22, 2010, the Veteran's chronic lumbosacral strain did not result in forward flexion of the thoracolumbar spine to less than 30 degrees.  Neither was the disability manifested by favorable or unfavorable ankylosis of the entire thoracolumbar spine.  Finally, incapacitating episodes of intervertebral disc syndrome (IVDS) were not shown.

3. Since December 22, 2010, the Veteran's chronic lumbosacral strain has resulted in forward flexion of the thoracolumbar spine to less than 30 degrees.  The disability has not been manifested by unfavorable ankylosis of the entire thoracolumbar spine or unfavorable ankylosis of the entire spine.  Finally, incapacitating episodes of intervertebral disc syndrome (IVDS) have not been shown.

4. Since February 9, 2010, symptoms of right and left lower extremity radiculopathy associated with the Veteran's chronic lumbosacral strain most nearly approximate moderate incomplete paralysis of the sciatic nerve.

4.  The Veteran's bilateral plantar fasciitis is manifested by symptoms, primarily pain, weakness, and swelling, that are no more than moderate in severity of each foot.


CONCLUSIONS OF LAW

1.  The criteria for service connection for pes planus have not been met.  
38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. § 3.303 (2017).

2. From August 31, 2009 to December 22, 2010, the criteria for a rating in excess of 20 percent for service-connected chronic lumbosacral strain were not met.  
38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2017). 

3. Since December 22, 2010, the criteria for a rating 40 percent, but no higher, for service-connected chronic lumbosacral strain have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2017).

4.  Since September 3, 2009, the criteria for a separate rating of 20 percent, but no higher, for right lower extremity lumbar radiculopathy have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. § 4.120, 4.124, 4.124a, Diagnostic Codes 8520, 8720 (2017).

5.  Since September 3, 2009, the criteria for a separate rating of 20 percent, but no higher, for left lower extremity lumbar radiculopathy have been met.  38 U.S.C. 
§§ 1155, 5107 (2012); 38 C.F.R. § 4.120, 4.124, 4.124a, Diagnostic Codes 8520, 8720 (2017).

6. The criteria for a rating of 10 percent, but no higher, for plantar fasciitis of the right foot have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5099-5284 (2017).

7.  The criteria for a rating of 10 percent, but no higher, for plantar fasciitis of the left foot have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5099-5284 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Entitlement to Service Connection for Pes Planus

The Veteran contends that service connection for pes planus is warranted due to his duties as a cook in service.  He specifically asserts that as a cook he was required to be on his feet, walk up and down ladders, and carry heavy items, which resulted in chronic pain in his feet and for which he was prescribed arch supports in service.  See December 2013 Notice of Disagreement, September 2014 Substantive Appeal, August 2017 Board Hearing Transcript.  

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C. § 1110, 1131.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d). 

To establish service connection for a disability resulting from a disease or injury incurred in service, or to establish service connection based on aggravation in service of a disease or injury which pre-existed service, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of incurrence or aggravation of a disease or injury in active service; and (3) competent evidence of a nexus or connection between the current disability and the disease or injury incurred or aggravated in service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).

Service treatment records are absent diagnoses or treatment for flat feet or pes planus.  The Board notes the Veteran was diagnosed and treated for bilateral plantar fasciitis during service, for which he has been service-connected effective, September 1, 2006, the day after discharge from service.

Post-service treatment records document inconsistent diagnoses of pes planus and pes cavus.  February 2007 and March 2007 treatment notes document bilateral pes cavus.  An April 2009 physical examination note documented bilateral pes planus and referred the Veteran for braces.  However, a September 2009 treatment note indicated that the Veteran did not have either pes planus or pes cavus, and instead was diagnosed with plantar fasciitis.  

In a December 2012 flat foot (pes planus) disability benefits questionnaire, the VA examiner determined that the Veteran has an increased longitudinal arch of both feet and diagnosed the Veteran with bilateral pes cavus.  The examiner opined that the Veteran's pes planus was less likely than not related to service as the Veteran did not have a pes planus disability.  The examiner explained that the Veteran had bilateral pes cavus as examination findings demonstrated the Veteran had somewhat high arches with mild flattening of the arches when standing or weight-bearing.  The examiner noted that these findings are consistent with bilateral pes cavus. 

After review of the record, the Board finds that service connection for pes planus is not warranted.   

Turning first to the Veteran's statements, the Board acknowledges that laypersons are competent to report on matters observed or within their personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, while the Veteran may be competent to report the manifestation of symptoms of his foot pain, he is not competent to provide medical opinions regarding the causes or aggravating factors of that condition, particularly insofar as such diagnoses of pes planus, as opposed to pes cavus or plantar fasciitis, are concerned.  As the Veteran has not shown to have appropriate medical training and expertise, he is not competent to render probative (i.e., persuasive) opinions on medical matters.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Bostain v. West, 11 Vet. App. 124, 127 (1998).  Hence, his lay assertions are of minimal probative value.

In addressing the competent evidence of record,  the Board finds that the negative opinion of the December 2012 VA examiner, provided after reviewing the entirety of the claims file, is highly probative as it reflects consideration of all relevant facts.  The examiner provided a detailed rationale for the conclusion reached.  His conclusion is supported by the medical evidence of record, which includes service treatment records noting no treatment or diagnoses of pes planus in service; post-service treatment records documenting inconsistent findings of pes planus and consistent diagnoses and treatment for pes cavus and plantar fasciitis; and findings that the Veteran's symptoms are consistent with pes cavus.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion).  Significantly, there is no competent medical opinion of record to the contrary.  

The most probative evidence indicates that the Veteran does not have a current disability of pes planus.  Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C. § 1110, 1131.  In the absence of proof of a current disability of pes planus, service connection for that disability cannot be established.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The objective results from the December 2012 VA examination show that the Veteran did not have objective findings or a condition of pes planus. 

The Board has considered the decisions of the Court of Appeals for Veterans Claims in McClain v. Nicholson, 21 Vet. App. 319 (2007) (holding that the requirement of a current disability is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim) and Romanowsky v. Shinseki, 26 Vet. App. 289, 321 (2013) (considering the application of McClain to a situation in which a disability manifests prior to the filing of a claim for VA benefits and then resolves before the claim is adjudicated).  However, in this case, the Veteran has not been shown to have a current disability of pes planus at any time during the appeal period, or prior to the filing of his claim.  Without probative evidence of a current disability, the claim must be denied.  See Degmetich v. Brown, 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary); Romanowsky, 26 Vet. App. at 293; McClain, 21 Vet. App. at 321.

In sum, the most probative evidence indicates that the Veteran does not have a current disability of pes planus.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not applicable, and service connection for pes planus must be denied.  See 38 U.S.C. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).  

Entitlement to an Increased Rating for a Lumbar Spine Disability

Disability ratings are determined by applying the rating criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule) and represent the average impairment of earning capacity.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.1 (2017).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10 (2017).

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA compensation as well as the whole recorded history of the Veteran's disability.  
38 C.F.R. §§ 4.1, 4.2 (2017); see generally Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria for that rating.  38 C.F.R. § 4.7 (2017).  Otherwise, the lower rating is assigned.  Id.  Additionally, while it is not expected that all cases will show all the findings specified, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2017).  The Board has considered whether separate ratings for different periods of time are warranted based on the facts, which is a practice of assigning ratings that is referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran is seeking a higher rating for his service-connected chronic lumbosacral strain.  Currently, he is in receipt of a 20 percent rating under 38 C.F.R. § 4.71a, Diagnostic Code 5237 for lumbosacral strain.  

Pursuant to 38 C.F.R. § 4.71a , disabilities evaluated under Diagnostic Code 5237 may be rated either under the General Formula for Diseases and Injuries of the Spine (General Formula) or the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25 (2017).

Under the General Rating Formula, a 20 percent rating is warranted where forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine is greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or, the combined range of motion of the cervical spine is not greater than 170 degrees; or, muscle spasm or guarding is severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. A 30 percent rating is warranted where forward flexion of the cervical spine is 15 degrees or less; or, there is favorable ankylosis of the entire cervical spine.  A 40 percent rating is warranted where forward flexion of the thoracolumbar spine is 30 degrees or less, there is unfavorable ankylosis of the entire cervical spine; or, there is favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted where there is unfavorable ankylosis of the entire thoracolumbar spine.  Lastly, a 100 rating is warranted where there is unfavorable ankylosis of the entire spine.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5237.

The Notes following the General Rating Formula provide further guidance in rating diseases or injuries of the spine.  Note 1 specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.

Note 2 states that, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion. 

Note 3 provides that in exceptional cases, an examiner may state that because of age, body habitus, neurological disease, or other factors not the result of disease or injury of the spine, the range of motion of spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note 2.  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted. 

Note 4 provides that range of motion measurements are to be rounded to the nearest five degrees.

Note 5 defines unfavorable ankylosis as a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Comparatively, under the formula for rating IVDS, a 20 percent rating is warranted for incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A 40 percent rating is warranted for incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A 60 percent rating is warranted for incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  Note 1 to the formula for rating IVDS based on incapacitating episodes defines an incapacitating episode as "a period of acute signs and symptoms due to [IVDS] that requires bed rest prescribed by a physician and treatment by a physician."

Finally, the Board recognizes that, in some circumstances, it must consider functional impairment in addition to limitation of motion due to factors such as pain, weakness, premature or excess fatigability, and incoordination when deciding an appropriate rating.  See 38 C.F.R. §§ 4.40 , 4.45, 4.59 (2017); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).

After careful review of the record, the Board finds that a rating of 20 percent for the Veteran's chronic lumbosacral strain is warranted prior to December 22, 2010 and 40 percent thereafter.  

Turning to the relevant evidence of record, the Veteran reported that his back pain interferes with movement, including bending, stairclimbing, running, lifting, swimming, and performing household chores and yard work.  See December 2009 Statement in Support of Claim, December 2010 Notice of Disagreement, December 2012 Statement in Support of Claim.  The Veteran also reported that he wears a back brace daily and that he has numbness, weakness, and pain that travel from his low back to his legs.  See September 2014 Substantive Appeal. 

At a December 2009 VA examination, the Veteran reported worsening back pain associated with weakness, fatigues, and lack of endurance.  The examiner determined the Veteran did not have incapacitating episodes requiring bed rest or treatment related to his lumbar spine condition within the last 12 months.  Physical examination revealed the Veteran had normal lordosis but mild pain with palpation.  The Veteran had flexion limited to 70 degrees during the first two repetitions but limited to 60 degrees on the third repetition.  Extension was normal at 30 degrees.  The Veteran had right and left lateral flexion limited to 35 degrees and right and left lateral rotation at 40 degrees.  The examiner determined that a decrease of 10 degrees with flexion on the third repetition was warranted.  He also noted that the Veteran did not have motor or sensory deficits related to his lumbar spine condition.

VA treatment records reflect that the Veteran has consistently complained of back pain throughout the pendency of the appeal.  Physical therapy records from February 2010 to April 2010 reflect that the Veteran had increased low back pain with bending, lifting, and running, with pain radiating into both legs.   

At a July 2015 VA thoracolumbar examination, the Veteran endorsed chronic low back pain with radiation of pain into both legs that has worsened since the last examination.  The Veteran reported flare up several times per day with pain lasting four hours at a time. He also stated that the pain limits lifting and carrying groceries or gardening materials.  The examiner determined that Veteran had forward flexion limited to 15 degrees, extension limited to 15 degrees, right and left lateral flexion limited to 15 degrees, right lateral rotation limited to 20 degrees, and normal left lateral rotation.  The examiner indicated that pain was noted with forward and weight-bearing and caused functional loss.  The examiner also determined that pain, fatigue, and lack of endurance would significantly limit functional ability with repetitive use over time and during flare-ups.  The examiner noted that the Veteran had guarding, localized tenderness, and muscle spasm of the thoracolumbar spine, of which muscle spasms resulted in abnormal gait or spinal contour.  The Veteran had 4/5 muscle strength (active movement against some resistance) during knee extension, ankle plantar flexion and dorsiflexion, and great toe extension.  He had normal deep tendon reflexes and no muscle atrophy.  However, he did have decreased sensation of both lower legs and positive straight leg raising bilaterally.  The examiner determined that the Veteran had bilateral radiculopathy with moderate paresthesia and mild numbness of the left leg and mild paresthesia of the right leg.  The examiner further determined that there was bilateral involvement of the sciatic nerve.  The examiner reported there was no ankylosis of the spine, other neurologic abnormalities, or IVDS.  

At the August 2017 Board hearing, the Veteran testified that his back pain has generally worsened since his December 2009 VA examination.  He specifically asserted that approximately a year after the December 2009 VA examination he noticed increased pain and decreased mobility.  

To the extent that the foregoing reflects active range of motion of the low back in weight-bearing conditions but did not include findings related to passive range of motion, or range of motion in non-weightbearing conditions, the Board finds these deficiencies to be nonprejudicial.  Passive range of motion is the amount of motion possible when an examiner moves a body part with no assistance from the individual being evaluated.  It is usually greater than active range of motion because the integrity of the soft tissue structures does not dictate the limits of movement.  Comparisons between passive range of motion and active range of motion provide information about the amount of motion permitted by the associated joint structures (passive range of motion) relative to the individual's ability to produce motion at a joint (active range of motion).  CYNTHIA NORKIN & D. JOYCE WHITE, MEASUREMENT OF JOINT MOTION: A GUIDE TO GONIOMETRY 8-9 (2016).  

Testing the joint under weight-bearing conditions involves movement of the body against gravity.  J. Randy Jinkins, Upright, Weight-bearing, Dynamic-kinetic Magnetic Resonance Imaging of the Spine: Initial Results, 15 J. Eur. Radiol. 1815 (2005).  When evaluating range of motion of the spine, testing in weight-bearing conditions refers to testing in positions other than that of recumbency, i.e., standing.  Id.  When evaluating the effect of a spinal disability's impact on range of motion, it is preferable to test in weight-bearing conditions because testing in nonweight-bearing conditions underestimates the degree of spinal pathology.  Id. at 1823.

Here, there is no indication that the structural integrity of the vertebrae is compromised, such that passive range of motion in this case would be more limited than active.  As such, the Board concludes that the absence of findings related to passive range of motion is not prejudicial, and the Board will evaluate the Veteran's range of motion of the spine using the available findings related to active range of motion.  The Board also finds that as testing in weight-bearing conditions is more demonstrative of the degree of spinal pathology, the absence of findings related to range of motion under nonweight-bearing conditions also is not prejudicial, and that the findings of record are adequate for adjudicative purposes.

Based on review of the foregoing, the Board finds that prior to December 22, 2010, the disability picture for the Veteran's lumbar spine condition most closely approximated the criteria for a 20 percent rating for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or a combined range of motion not greater than 120 degrees.  Since December 22, 2010, the disability picture for the Veteran's lumbar spine condition most closely approximated the criteria for a 40 percent rating for forward flexion of the thoracolumbar spine 30 degrees or less. 

In finding that a rating higher than 20 percent is not warranted prior to December 22, 2010, the Board has considered the Veteran's descriptions of his back symptoms, both during medical evaluations and in correspondence he has submitted to VA.  It acknowledges that his symptoms of pain and stiffness limit his activities overall.  However, the evidence does not show that pain, weakness, fatigue, muscle spasms, or incoordination cause further functional loss that more nearly approximates forward flexion of the thoracolumbar spine 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. 202.

In finding that a rating of 40 percent, and not higher, is warranted since December 22, 2010, the Board has considered the Veteran's statements that his back symptoms worsened approximately one year after the December 2009 examination.  The Board also acknowledges his reports of flare-ups and pain that limits his activities overall.  However, the evidence does not suggest that the Veteran has unfavorable ankylosis of the entire thoracolumbar spine or entire spine.  
  
Additionally, the Board has also considered whether evaluating the Veteran's disability under the Formula for Rating IVDS based on Incapacitating Episodes ("IVDS Formula") would be more beneficial to him.  However, a note to the IVDS Formula defines an incapacitating episode as a period of acute signs and symptoms that requires bed rest prescribed by a physician and treatment by a physician.  See 38 C.F.R. § 4.71a, IVDS Formula, Note 1.  The record does not indicate, nor does the Veteran assert, that he was prescribed bed rest by a physician at any point, thereby by precluding application of the IVDS Formula.

In reaching its decision, the Board has considered the Veteran's lay statements regarding the functional impact of his chronic lumbar strain.  The Veteran is competent to report his own observations with regard to the severity of his lumbar spine disability, including reports of pain, weakness, and limited mobility.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The Board finds his statements to be credible and consistent with the ratings assigned.  To the extent he argues his symptomatology is more severe, his statements must be weighed against the other evidence of record.  Here, the examination findings of trained health professionals, which documented no evidence of ankylosis or IVDS, are of greater probative weight than the Veteran's more general lay assertions.

In sum, the Board finds that a rating of 20 percent for the Veteran's chronic lumbosacral strain is warranted prior to December 22, 2010 and a 40 percent rating is warranted thereafter.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine; however, as the preponderance of the evidence is against any higher ratings than those now assigned, that doctrine is not applicable.  38 U.S.C. § 5107(b).

Entitlement to Separate Compensable Ratings for Lumbar Radiculopathy

Next, the Board considers whether a separate rating is warranted for an associated neurological disorder.  Note 1 to the General Rating Formula provides that associated objective neurological abnormalities are to be rated separately under the appropriate diagnostic code.  See 38 C.F.R. § 4.71a.  Here, the Board finds that the Veteran is entitled to separate compensable ratings for lower right and left extremity lumbar radiculopathy since September 3, 2009. 

Lay statements and private and VA treatment records throughout the pendency of the appeal demonstrate that since September 3, 2009, the Veteran complained of low back pain that radiated into his bilateral hips and some tingling, as well as numbness in the back of his bilateral thighs.  In February 2010, the Veteran complained of worsening pain and numbness that was now radiating into both of his lower extremities.  Private physical therapy records from February 2010 to April 2010 note complaints of radiating pain to the bilateral lower extremities.  At the July 2015 VA thoracolumbar examination, the Veteran endorsed chronic low back pain with radiation of pain into both legs.  However, the examiner did not find any muscle atrophy or decreased reflexes in either lower extremity.  The examiner observed that the Veteran had bilateral radiculopathy with moderate paresthesia and mild numbness of the left leg and mild paresthesia of the right leg.  The examiner further determined that there was bilateral involvement of the sciatic nerve.  

Although radiculopathy of the bilateral lower extremities was not formally diagnosed until July 2015, in light of the Veteran's prior consistent complaints of radiating pain from his back to both of his lower extremities, the Board finds that separate compensable ratings for lower right and left extremity lumbar radiculopathy are warranted since September 3, 2009.  The diagnostic code most approximating the Veteran's condition is Diagnostic Code 8720 - neuralgia of the sciatic nerve. 

38 C.F.R. § 4.124 states that neuralgia is to be rated on the same scale as the identifying nerve, "with a maximum equal to moderate incomplete paralysis."  The rating criteria for paralysis of the sciatic nerve are located under 38 C.F.R. § 4.124a, Diagnostic Code 8520.  Regarding neuralgia under Diagnostic Code 8720, a 10 percent evaluation is assigned for mild incomplete paralysis and a 20 percent evaluation is assigned for moderate incomplete paralysis.  See id.  In this case, the evidence reflects that the Veteran's right and left leg symptoms best approximate moderate incomplete paralysis of the sciatic nerve, warranting separate 20 percent ratings under Diagnostic Code 8520 since September 3, 2009.  
With regard to why separate ratings higher than 20 percent for radiculopathy of the bilateral lower extremities are not warranted, findings supportive of a higher rating, including constant radiating pain, numbness, muscle atrophy, trophic changes, and numbness and paresthesias and/or dysesthesias that are more than mild in nature have not been reported or found on examination at any point during the course of the appeal.  See 38 C.F.R. §§ 4.120; 4.124; 4.124a, Diagnostic Code 8520.

Entitlement to an Increased Rating for Bilateral Plantar Fasciitis

The Veteran's plantar fasciitis of the bilateral lower extremities is rated as noncompensable under Diagnostic Code 5099-5020 (synovitis).  Diagnostic Code 5020 in turn directs that rating be based on limitation of motion of the affected part, as arthritis, degenerative.  38 C.F.R. § 4.71a, Diagnostic Code 5020 (2017).  Since the disability at issue does not have its own evaluation criteria, the RO evaluated the Veteran's plantar fasciitis as noncompensable under Diagnostic Code 5276 for flatfoot.

Diagnostic Code 5276 addresses symptoms specific to flatfoot but not the symptoms of plantar fasciitis, which is the Veteran's only service-connected foot disability.  Moreover, Diagnostic Code 5276 contemplates unilateral and bilateral flatfoot; accordingly, assignment of separate ratings for each foot would not be appropriate under that code section.  With this in mind, the Board finds that it is most favorable to the Veteran to evaluate all foot disabilities recognized as service-connected under Diagnostic Code 5284, and to apply such ratings separately to each foot.  In this manner, the Veteran will achieve a separate 10 percent rating for each foot.  This is a greater benefit than the currently assigned noncompensable evaluation under Diagnostic Code 5276. 

Again, the Board's decision to change the Diagnostic Code assists the Veteran in allowing him to attain higher ratings.  See 38 C.F.R. §§ 4.25, 4.71a, DC 5284.  Thus, the change is in accordance with the law.  See Butts v. Brown, 5 Vet. App. 532, 539 (1993) (change to diagnostic code is appropriate as long as not arbitrary, capricious, or an abuse of discretion); Read v. Shinseki, 651 F.3d 1296, 1301 (Fed. Cir. 2011) (change in diagnostic code does not violate protective statutes).

Diagnostic Code 5284 provides for a 10 percent rating for a moderate condition, 20 percent for moderately severe, and 30 percent for a severe condition.  The Note to Diagnostic Code 5284 indicates that a maximum 40 percent rating will be assigned for actual loss of use of the foot.  38 C.F.R. § 4.71a.  After review of the record, the Board finds that the criteria for 10 percent ratings, but no higher, for each foot have been met.  See 38 C.F.R. § 4.71a, Diagnostic Code 5284.

Turning to the relevant evidence of record, VA treatment records reveal that as early as April 21, 2009, the Veteran had a history of bilateral tenderness to palpation at the base of the medial heel and mild along the plantar fascia but worsened with toe dorsiflexion for which he was fitted with over the counter arch support inserts.  A September 2009 visit documented similar physical findings.  

In a December 2009 statement, the Veteran reported that he needed daily heel supports, massage, ice packs, and pain medication to alleviate his pain.  He endorsed difficulty standing and walking for long periods, which required sitting for relief. 

At the December 2009 VA examination, the Veteran reported that his bilateral foot pain had worsened with associated symptoms of weakness, fatigue, and lack of endurance.  He stated that precipitating factors include prolonged walking, for which he uses a cane and bilateral shoe inserts to alleviate the pain.  However, the Veteran also reported flare-ups after prolonged standing and walking and that he has mild to moderate foot pain when performing daily activities, including pain with ambulation and weight-bearing.  The examiner noted that the Achilles tendon was well-aligned, but there was mild pain and weakness on standing and motion of the bilateral heels.  The examiner determined that there was no edema, no weakness, and no instability, and that corrective devices, including shoes, were effective.  There was mild tenderness of the bilateral heels.  There were no callosities, no breakdown, no hammertoes, no onychomycosis of the bilateral feet and they were neurovascularly intact with no edema.  The examiner noted mild pain with manipulation.  The examiner also observed that the Veteran used a cane to walk and had an antalgic gait.

In a September 2014 statement, the Veteran reported worsening heel pain, weakness, swelling, and irritation.  He further clarified that his shoe inserts only provided temporary relief but were not completely effective in alleviating the pain.  He was never prescribed or given corrective shoes for the pain. 

At the August 2017 Board hearing, the Veteran reported that due to plantar fasciitis, he experiences imbalance and has difficulty walking long distances or climbing stairs.  He stated that he can no longer run and feels pain every time he takes a step. 

In sum, the Board finds the Veteran's statements documenting increased pain, imbalance, weakness, fatigue, and swelling to be the most probative evidence of record.  Those findings are entirely consistent with the ongoing VA treatment notes, which show that the Veteran frequently reported pain and weakness, and was found to have tenderness to palpation at the base of the heel and plantar fascia.  The Board acknowledges the VA examiner's findings of mild impairment, but notes that these findings are internally inconsistent and do not address the Veteran's reported symptoms of weakness, fatigue, and lack of endurance.  As the most probative evidence of record supports no more than moderate disability, a rating in excess of 10 percent rating for moderate foot disability under Diagnostic Code 5284 is not warranted.  38 C.F.R. § 4.71a.

As a final matter, the Board acknowledges that the Court recently held that 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible and applicable, with range of motion measurements of the opposite undamaged joint.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  Although the examinations of record do not incorporate some of that testing, the Board finds that remand is not required here for a new examination for a number of reasons.  Primarily, the Board finds a new examination pursuant to Correia is not required because the relevant diagnostic codes here do not invoke range of motion measurements.  The Board finds that the cumulative VA treatment and examination of record concerning the Veteran's bilateral plantar fasciitis, which address the Veteran's contentions and functional impairment, are adequate.  38 C.F.R. 
§ 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).

In finding that higher ratings are not warranted for the Veteran's bilateral plantar fasciitis, the Board has considered the applicability of the benefit of the doubt doctrine.  Because the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C. § 5107(b).


ORDER

Service connection for pes planus is denied. 

From August 31, 2009 to December 22, 2010, an evaluation in excess of 20 percent for service-connected chronic lumbosacral strain is denied.

Since December 22, 2010, an evaluation of 40 percent, but no higher, for service-connected chronic lumbosacral strain is granted. 

An initial evaluation of 20 percent, but no higher, for right lower extremity radiculopathy is granted from September 3, 2009.

An initial evaluation of 20 percent, but no higher, for left lower extremity radiculopathy is granted from September 3, 2009.

A separate evaluation of 10 percent, but no higher, for plantar fasciitis of the right foot is granted.  

A separate evaluation of 10 percent, but no higher, for plantar fasciitis of the left foot is granted.  





REMAND

Although further delay is regrettable, the Board finds that additional development is required before the Veteran's claims may be decided. 

The Veteran's statements at the August 2017 Board hearing, including his reports of impaired mobility and instability due to his bilateral knee disability, suggest the severity of his disability may not be adequately demonstrated in the evidence currently of record.  In light of the foregoing, and considering that the bilateral knee VA examination was in December 2012, the Board finds that the Veteran should be afforded a new VA examination to assess the current nature, extent, and severity of his service-connected bilateral knee disability.  See 38 C.F.R. § 3.327 (2017); Palczewski v. Nicholson, 21 Vet. App. 174, 181-82 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994). 

The United States Court of Appeals for Veterans Claims (Court) held that to be adequate a VA examination of the joints must, wherever possible, include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  In addition, assignment of a disability rating should take into account consideration of limitation of functional ability during flare-ups or when a joint is used repeatedly over a period of time.  See DeLuca v. Brown, 8 Vet. App. 202, 206 (1995); see also Mitchell v. Shinseki, 25 Vet. App. 32, 44 (2011).  The examiner should also render a retrospective opinion on the measurements required by Correia.

The Veteran also contends service connection is warranted for his prostate condition, frequent voiding, and erectile dysfunction. He specifically asserts that he had frequent voiding in service beginning 2001 and erectile dysfunction in 2004.  Shortly after service, he sought treatment with an urologist, was diagnosed with an enlarged prostate, and underwent laser resection of the prostate.  The Veteran reports that despite the surgery, he continues to have urinary frequency and urgency and erectile dysfunction.  Accordingly, the Veteran contends that the proximity of his medical prescription for erectile dysfunction and diagnosis of benign prostatic hypertrophy supports a finding that these three disabilities are due to service. 

The Veteran has not yet been afforded a VA examination in connection with his service connection claims for a prostate condition, erectile dysfunction, and frequent voiding.  VA must provide an examination when there is competent evidence of a disability (or persistent or recurrent symptoms of a disability) that may be associated with an in-service event, injury, or disease, but there is insufficient information to make a decision on the claim.  38 U.S.C. 
§ 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  Lay testimony as to continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service, and the threshold for finding that the disability (or symptoms of a disability) may be associated with service is low.  Id. at 83.  Furthermore, the Veteran is competent to testify to in-service injuries, symptoms, and events.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

Given the Veteran's reports attributing his current conditions to service, the Board finds that the low threshold of the McLendon standard has been met in this instance, and that the Veteran should be afforded VA examinations and opinions prior to adjudication of the claim.  See McLendon, 20 Vet. App. 79, 81 (2006).

Updated VA treatment records and private treatment records should also be requested on remand.  38 U.S.C. § 5103A(c) (2012); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1. Ask the Veteran to provide the names and addresses of any medical provider, VA or private, who has treated him for his bilateral knee disability, prostate condition, frequent voiding, and erectile dysfunction.  After securing any necessary releases, the AOJ should request any relevant records identified that are not duplicates of those already contained in the claims file.  Additionally, obtain VA treatment records from July 2015 to the present.  If any requested records are unavailable, the claims file should be annotated as such and the Veteran and his representative notified of such.

2. After completing the above actions, the AOJ should schedule the Veteran for a VA examination to determine the current severity of his service-connected bilateral knee disability.  The claims file should be made available to and reviewed by the examiner.  

Range of motion should be reported, including whether and the extent to which such motion is affected by pain, weakness, fatigue, lack of endurance, incoordination or other symptoms resulting in functional loss. 

The examiner should also test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing, for both the joint in question and any paired joint.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

All objective and subjective symptoms should be reported in detail.

The examiner should also provide an opinion as to the range of motion throughout the appeal period (since January 2012) of the bilateral knee disability in (1) active motion, (2) passive motion, (3) in weight-bearing, (4) in nonweight-bearing, and (5) with the range of the opposite undamaged joint.  A rationale for any opinions expressed should be set forth.  If the examiner cannot provide an opinion without resorting to speculation, he/she should explain why an opinion cannot be provided (e.g. lack of sufficient information/evidence, the limits of medical knowledge, etc.).

Finally, the examiner should provide opinion as to the functional limitations the Veteran has experienced as a result of his service-connected bilateral knee disability, and what impact, if any, those have on his occupational functioning.  

If feasible, the examiner should assess the additional functional impairment after repeated use over time and/or during flare-ups in terms of the degree of additional range of motion loss, using lay observations specifically elicited from the Veteran.  

If not feasible, the examiner should provide a detailed explanation and rationale for why such could not be accomplished.  Specifically, if the medical professional cannot provide an opinion without resorting to mere speculation, he or she should provide a complete explanation for why an opinion cannot be rendered.  In so doing, the medical professional should explain whether the inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).  

3. Schedule the Veteran for a VA examination to determine the etiology of his prostate condition, erectile dysfunction, and frequent voiding.  The Veteran's claims file, including a copy of this remand, must be made available to the examiner.  All diagnostic testing deemed to be necessary by the examiner should be accomplished.  The examiner should address the following:

a. With respect to his prostate condition, erectile dysfunction, and frequent voiding, is it at least as likely as not (50 percent probability or greater) that each of these disabilities arose during service or are otherwise related to any incident of service?  Please explain why or why not.  In providing this opinion, please comment on the significance, if any, on the Veteran's reports that he has experienced frequent voiding during and since service and his urologist's contention that bladder dysfunction is a consequence of unaddressed chronic obstruction of the prostate.  Please note that a medical opinion that concludes that a disease is not related to service solely because there is absence of medical records is inadequate.

A rationale for any opinions expressed should be set forth.  If the examiner cannot provide an above opinion without resorting to speculation, he/she should explain why an opinion cannot be provided (e.g. lack of sufficient information/evidence, the limits of medical knowledge, etc.).  

4. After completing the requested actions, and any additional action deemed warranted, the AOJ should readjudicate the claim on appeal.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


